               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MONTANA
                                                                         FILED
                                                                          NOV I 4 2018
                              HELENA DIVISION
                                                                       Clerk, U.S. District Court
                                                                          District Of Montana
                                                                                 Helena


 CORE-MARK INTERNATIONAL,
 INC.,
                  Plaintiff,                    No. CV 15-05-H-SEH

 vs.
                                                 ORDER
 The Montana Board of Livestock, in
 its official capacity as head of the
 Montana Department of Livestock, et
 al.,
                             Defendants.


       On November 1, 2018, the Court issued its Memorandum and Order 1

granting in part and denying in part the parties' cross-motions for summary

judgment.

       Defendants' interpretation of Mont. Admin. R. § 32.8.203 was determined

to be an unconstitutional limitation on Plaintiffs protected commercial speech.

Defendants were ordered enjoined from "limit[ing] the labeling on grade A milk



       'Doc.119.
sold in Montana to exclude additional language approved by the Board

informing consumers of a "best by" or "best if used by" date." 2

          The parties were ordered to file a joint stipulation agreeing on a new and

appropriate label in compliance with the Court's ruling to be added to existing

grade A milk cartons sold in Montana.

         On November 8, 2018, the parties filed a Stipulation3 agreeing upon an

appropriate label.

      There being no further issues before the Court,

      ORDERED:

      The Clerk is directed to enter a partial judgment in favor of the Plaintiff

consistent with the terms and conditions of the Court's November 1, 2018,

Memorandum and Order. 4

      FURTHER ORDERED:

      Plaintiff will submit to the Court and serve upon Defendants, on or before

November 29, 2018, a statement for fees and costs claimed under 42 U.S.C. §

1988, together with a supporting brief. Defendants will have to and including


      2
          Doc. 119 at 19.
      3
          Doc. 120.
     4
          Doc. 119.

                                            2
December 13, 2018, in which to file a brief in response. The Court will schedule

and conduct a hearing on the attorneys' fee claim if necessary or appropriate.

      DATED this   i!t_t;;y of November, 2018.
                                            Ls~t:1{~
                                             United States District Court




                                        3
